Allen, J.
The plaintiff contends that the widow’s expenditure for the burial lot and its perpetual care was not, in a proper construction of the statutes, reasonable, proper, or necessary ; and that this is a question of law.
The deceased, we infer, died intestate; and the widow was entitled by preference to administration. Pub. Sts. c. 130, § 1. She was therefore a proper person to intermeddle with his estate, and to attend to such things as must be done before letters of administration could be taken out. Perkins v. Ladd, 114 Mass. 420. Providing a suitable place of burial was a matter of this sort; and, as was said in Sweeney v. Muldoon, 139 Mass. 304, the law pledges the credit of the estate for the payment of such reasonable sums of money as are expended for that purpose. By Pub. Sts. c. 144, § 6, a reasonable sum ex*309pended for a burial lot is treated as part of the funeral expenses. If she was an executor in her own wrong, she might be allowed to retain funeral expenses actually paid by her. Pub. Sts. c. 132, § 18. What would be a reasonable sum to pay for a burial lot would depend on the circumstances. If a suitable lot in another suitable cemetery could have been got at a moderate price, the sum paid by'the defendant would seem to be high. But this, after all, is a question which is not for us. The judge who heard the case found that her expenditure was made in good faith, and that under the circumstances it was reasonable and proper. If under any circumstances we could review this finding, not enough facts are reported to enable us to do so, or to determine what sum would be reasonable for that purpose.

Judgment affirmed.